Title: Abigail Adams to John Adams, 29 December 1792
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy decbr 29th 1792
I received your two kind favours of 7th & 12 of this Month. I have written to you regularly every week since you left me. we have not had any deep snow since the first in which you was caught upon the road. the greater part of that soon left us, & has been succeeded by two slight snows of a few inches depth. the weather has however been steadily cold & generally with a clear Sun shine. I find the cold creates as great an irritation upon my Nerves producing a Tremor, as the heat does by relaxation. I suffer more on that account than any other. I have not past a whole winter here for Nine years before. I think I mentiond to you that I had setled with shaw for the 5 Months he had lived with us, and agreed with him at the price we talkd of, for four Months more. He is very Steady, carefull & constant to buisness, tho not so string and active as some others. I have not yet any prospect of getting such an additional Hand as you want. I have desired mr Cary to inquire for me but they do not incline to let themselves till Spring. they do not know what price to ask. these Pernicious Banks will undoe us. yesterday mr Cranch gave a dollor pr Bushel for Rye. Bills which you know were three & four pr cent above Par when you went away are now as much below par. large Quantities have been sent here from the [sou]thard to be sold. tis said here that the demand for grain abroad, is the occasion of it, but I suspect some political manœuvre tho I know not what, and upon this occasion I am like some other person’s perhaps jealous without a cause. I see the Banks multiplying in every state, and I consider them as so many Batteries raisd against the General Government. I think this one instance amongst many others in which the state sovereigntys will prove pernicious we daily feel the banefull Effects of such an overplus of paper
after what took place in Nyork with respect to the Election of mr Jay—I had no expectation but that the Same Party would oppose your Election to the v P. but I did not think that they would have led virgina by the Nose so compleatly the vote of those two states have declared to the world the Hostile Sentiments they possess towards the Government, for at that, much more than at you personally, is it aimed. as to disliking your politicks, I do not believe that they know what your politicks are. I am sure they do not if they rely upon the Representations which have been made to them by those whose sole intention was to deceive them— I own I cannot feel that cordiality towards those States which I do for those who have been unanimous towards you. I respect individuals of each, and I pitty those who are blinded by Party. if I know myself I do not think it is because I have such a fondness for the station, but because I think much of the tranquility & happiness of the Government depends upon having in that station, an establishd Character for firmness integrity and independence, and such must be the Character who can divest himself of all personal feelings, and do equal justice to those who are declareedly in opposition to his Principals, as to those who unite in sentiment with him. thus much for politicks. the best written peice I have read, and one which shews the Author to have had an acquaintance with all the transactions which have taken place for a number of years past, was that which was addrest to the Free and independent Electors of President & V. P. in Fennos paper of the 1 of decbr— I have a curiosity to know the writer.

Tomorrow I have a Number of hands going to cut the Timber for the Corn House that it may be ready for the first snow. your mother and Friends are all well. I received a Letter from Thomas, shall write to him soon affectionate Regards to mr & mrs otis and to all other Friends I have the advantage of you, I have Louissa for a bed fellow but she is a cold comfort for the one I have lost. pray continue to write weekly to your ever affectionate
A Adams
